

	

		II

		109th CONGRESS

		2d Session

		S. 2333

		IN THE SENATE OF THE UNITED STATES

		

			February 27, 2006

			Mr. Schumer (for

			 himself, Mr. Coleman,

			 Mr. Menendez, Ms. Snowe, Mrs.

			 Clinton, Mr. Coburn,

			 Mr. Reed, Ms.

			 Collins, Mr. Lautenberg,

			 Mr. Durbin, Mrs. Boxer, Mr.

			 Santorum, and Ms. Mikulski)

			 introduced the following bill; which was read twice and referred to the

			 Committee on Banking, Housing, and Urban

			 Affairs

		

		A BILL

		To require an investigation under the Defense Production

		  Act of 1950 of the acquisition by Dubai Ports World of the Peninsular and

		  Oriental Steam Navigation Company, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Foreign Investment Security

			 Improvement Act of 2006.

		2.Investigation under

			 Defense Production Act of 1950

			(a)Investigation

				(1)In

			 generalNotwithstanding any other provision of law, the President

			 or the President’s designee shall conduct an investigation, under section

			 721(b) of the Defense Production Act of 1950 (50 U.S.C. App. 2170(b)), of the

			 acquisition by Dubai Ports World, an entity owned or controlled by the Emirate

			 of Dubai, of the Peninsular and Oriental Steam Navigation Company, a company

			 that is a national of the United Kingdom, with respect to which written

			 notification was submitted to the Committee on Foreign Investment in the United

			 States on December 15, 2005. Such investigation shall be completed not later

			 than 45 days after the date of the enactment of this Act.

				(2)Suspension of

			 existing decisionThe President shall suspend any decision by the

			 President or the President’s designee pursuant to section 721 of the Defense

			 Production Act of 1950 (50 U.S.C. App. 2170) with respect to the acquisition

			 described in paragraph (1) that was made before the completion of the

			 investigation described in paragraph (1), including any such decision made

			 before the date of the enactment of this Act.

				(b)Requirements for

			 investigationThe investigation under subsection (a) shall

			 include—

				(1)a review of foreign port assessments

			 conducted under section 70108 of title 46, United States Code, of ports at

			 which Dubai Ports World carries out operations;

				(2)background checks

			 of appropriate officers and security personnel of Dubai Ports World;

				(3)an

			 evaluation of the impact on port security in the United States by reason of

			 control by Dubai Ports World of operations at the United States ports affected

			 by the acquisition described in subsection (a); and

				(4)an evaluation of the impact on the national

			 security of the United States by reason of control by Dubai Ports World of

			 operations at the United States ports affected by the acquisition described in

			 subsection (a), to be carried out in consultation with the Commandant of the

			 Coast Guard, the Commissioner of the Bureau of Customs and Border Protection,

			 the heads of other relevant Federal agencies, and relevant State and local

			 officials responsible for port security at such United States ports.

				(c)ReportNot later than 15 days after the date on

			 which the investigation conducted pursuant to this section is completed, the

			 President shall submit to Congress a report that—

				(1)contains the findings of the investigation,

			 including—

					(A)an analysis of the

			 national security concerns reviewed under the investigation; and

					(B)a description of

			 any assurances provided to the Federal Government by the applicant and the

			 effect of such assurances on the national security of the United States;

			 and

					(2)contains the determination of the President

			 of whether or not the President will take action under section 721(d) of the

			 Defense Production Act of 1950 (50 U.S.C. App. 2170(d)) pursuant to the

			 investigation.

				(d)Congressional

			 briefing

				(1)In

			 generalNot later than the date on which the report described in

			 subsection (c) is submitted to Congress pursuant to such subsection, the

			 President or the President’s designee shall provide to the Members of Congress

			 specified in paragraph (2) a detailed briefing on the contents of the

			 report.

				(2)Members of

			 CongressThe Members of Congress specified in this paragraph are

			 the following:

					(A)The majority leader and minority leader of

			 the Senate.

					(B)The Speaker and

			 minority leader of the House of Representatives.

					(C)The Chairman and Ranking Member of the

			 Committee on Banking, Housing, and Urban Affairs, the Committee on Finance, and

			 the Committee on Homeland Security and Governmental Affairs of the

			 Senate.

					(D)The Chairman and

			 Ranking Member of the Committee on Financial Services, the Committee on

			 Homeland Security, and the Committee on Ways and Means of the House of

			 Representatives.

					(E)Each Member of Congress who represents a

			 State or district in which a United States port affected by the acquisition

			 described in subsection (a) is located.

					3.Congressional

			 action

			(a)In

			 generalIf the determination

			 of the President contained in the report submitted to Congress pursuant to

			 section 2(c) of this Act is that the President will not take action under

			 section 721(d) of the Defense Production Act of 1950 (50 U.S.C. App. 2170(d))

			 and not later than 30 days after the date on which Congress receives the

			 report, a joint resolution described in subsection (b) is enacted into law,

			 then the President shall take such action under section 721(d) of the Defense

			 Production Act of 1950 as is necessary to prohibit the acquisition described in

			 section 2(a), including, if such acquisition has been completed, directing the

			 Attorney General to seek divestment or other appropriate relief in the district

			 courts of the United States.

			(b)Joint resolution

			 describedFor purposes of subsection (a), the term joint

			 resolution means a joint resolution of the Congress, the sole matter

			 after the resolving clause of which is as follows: That the Congress

			 disapproves the determination of the President contained in the report

			 submitted to Congress pursuant to section 2(c) of the Foreign Investment

			 Security Improvement Act of 2006 on ______., with the blank space being

			 filled with the appropriate date.

			(c)Computation of

			 review periodIn computing the 30-day period referred to in

			 subsection (a), there shall be excluded any day described in section 154(b) of

			 the Trade Act of 1974 (19 U.S.C. 2194(b)).

			

